NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                      Argued March 3, 2009
                                     Decided March 13, 2009

                                               Before

                                 WILLIAM J. BAUER, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge

No. 08‐2208

AUDREY KLIMAWICZE,                                      Appeal from the United States District
              Petitioner‐Appellant,                     Court for the Northern District of Illinois,
                                                        Eastern Division.
       v.
                                                        No. 06 C 2941
CAROLYN TRANCOSO, Warden,
              Respondent‐Appellee.                      Matthew F. Kennelly,
                                                        Judge.

                                             O R D E R

    Following  a  jury  trial  in  state  court,  Audrey  Klimawicze  was  convicted  of  first‐degree
murder,  armed  robbery,  and  home  invasion,  for  which  she  received  concurrent  sentences
totaling 92 years.  Her direct appeal was unsuccessful, as were her efforts to obtain a writ of
certiorari from the Supreme Court of the United States.  Klimawicze sought federal collateral
relief as well, see 28 U.S.C. § 2254, but that, too, was unavailing.  Now she turns to this court,
arguing that her Sixth Amendment right to confrontation was violated when investigators
testified at trial that Klimawicze’s boyfriend told her, in an interrogation room, that he had
just confessed to the “true story.”  Klimawicze insists that this is testimonial hearsay, but she
is mistaken.  The court admitted the testimony not for the truth of the matter asserted—but
No. 08‐2208                                                                                     Page 2


rather to explain why Klimawicze had confessed shortly thereafter.  The Illinois appellate court
concluded that this non‐hearsay purpose eliminated any Confrontation Clause problem.  And
because that decision was not contrary to or an unreasonable application of clearly established
federal law, see 28 U.S.C. § 2254(d)(1), we affirm.

                                            Background

    A. Trial Court Proceedings

    In  August  1997,  police  officers  discovered  the  partially  burned  body  of  Audrey  V.
Klimawicze—the petitioner’s mother—in a garbage container on the south side of Chicago.
People v. Klimawicze, 815 N.E.2d 760, 765‐66 (Ill. App. Ct. 2004).  Later that day police arrested
Klimawicze (the daughter) and her boyfriend, Hector Mercado.  Id. at 766.  Within hours an
eyewitness had identified Mercado as the man pushing the garbage container down an alley
the previous evening.  Id.  As the interrogations stretched into the night, a taxi driver also
reported a conversation with Klimawicze and Mercado in which Klimawicze had admitted that
“she had an argument with her mother and had stabbed her. . . . ‘The bitch deserved it.’”  Id.
The taxi driver explained further that Mercado had replied, “‘You’re right.  She deserved it.
They can’t prove a thing.”  Id.  Meanwhile, back at the police station, Klimawicze and Mercado
were  each  telling  investigators  that  the  other  person  was  responsible  for  the  crimes.    Id.
Roughly twenty‐four hours after his arrest, though, Mercado told a new story.  Id. at 766‐67.
According to Mercado’s narrative,

    [Klimawicze]  kicked  her  mother  and  forced  her  way  into  the  apartment.    Mercado
    followed.  [Klimawicze] then strangled the victim with the cord and instructed Mercado
    to stab her.  He stabbed the victim three times while [Klimawicze] continued to choke
    her.  After taking money from the victim’s apartment, they went to the projects to buy
    heroin and dispose of their weapons.

Id. at 767.  Investigators confronted Klimawicze with Mercado’s latest statement, but she did
not believe that it came from him.  Id.  So investigators brought Mercado into Klimawicze’s
interrogation room, where he announced to her, “‘I told them the truth.’”  Id.  Shortly thereafter
Klimawicze confessed in a written statement detailing how she had choked her mother with
a cord while Mercado stabbed her.  Id.

   Klimawicze  and  Mercado  were  tried  simultaneously  before  different  juries.    At  trial
Klimawicze argued that her confession was false—that it was obtained only after hours of
harsh  interrogation  tactics,  isolation,  and  intimidation.    The  state  countered  with  another
explanation—that Klimawicze confessed in response to learning from Mercado that he had
divulged the “true” story.  But Mercado was not an available witness for Fifth Amendment
No. 08‐2208                                                                                      Page 3


reasons, so the prosecution introduced his statement through two others.  Detective Joseph
Danzl  testified  that  45  minutes  before  Klimawicze  confessed,  “Hector  Mercado  made  a
statement to Audrey Klimawicze. . . . He told her that he had just told the assistant state’s
attorney  and  the  detective  the  true  story.”    Assistant  State’s  Attorney  Thomas  Bilyk  also
testified that “Hector said I told them the true story.”  Klimawicze objected to this testimony
on hearsay grounds, but the court admitted it for the limited purpose of providing context for
her confession.  At a sidebar earlier that day, the prosecutor summarized the evidentiary ruling:
“[M]y  understanding  .  .  .  was  we  could  not  put  the  substance  of  any  statement  of  the  co‐
defendant [Mercado] in, but that we could of course put in whatever he said to Audrey . . .
going to the course of the investigation, not the truth of the matter asserted, but to show her
state of mind and her reason for giving the [confession].”  The state returned to this testimony
in  its  closing  argument,  emphasizing  that  Klimawicze  confessed  in  response  to  Mercado’s
statement:

    When Hector was brought into the room, and Hector said to Audrey, I told them the
    true story.  That’s when she knew the jig was up.  That’s when she gives the complete
    and true confession to the murder of her mother.  

    How do you know this is true?  Ladies and gentlemen, look at the evidence and the
    facts.  First of all, all those shifts in her statements to the police and all those shifts she
    took when she testified on the witness stand as I said are the shifts made by a guilty
    mind.

    B. Illinois Appellate Court Proceedings

    On  direct  appeal  Klimawicze  asserted  that  the  investigators’  testimony  concerning
Mercado’s  statement  violated  her  right  to  confrontation  under  the  Sixth  Amendment.
Klimawicze, 815 N.E.2d at 771.  But the Illinois court rejected that argument on two grounds,
noting the Supreme Court decision in Crawford v. Washington, 541 U.S. 36 (2004) some five
months earlier.  To begin with, the court reasoned, “the substance of Mercadoʹs story was not
admitted  into  evidence.”    Id.    And,  second,  the  evidence  was  admitted  for  a  non‐hearsay
purpose: “the prosecution was explaining why defendant decided to confess, thereby bolstering
the reliability of her confession.”  Id. at 772.  The Illinois Supreme Court denied Klimawicze
leave to appeal, People v. Klimawicze, 829 N.E.2d 791 (Ill. 2005), and the Supreme Court of the
United States denied certiorari as well, Klimawicze v. Illinois, 544 U.S. 1067 (2005). 
No. 08‐2208                                                                                        Page 4


    C. Federal Habeas Corpus Proceedings

    In  denying  Klimawicze’s  §  2254  petition,  the  district  court  echoed  much  of  the  same
analysis.  For example, the court emphasized that “the substance of Mercado’s statement was
not  introduced  against  Klimawicze.”    The  court  explained  further  that  “[n]either  Crawford
nor  the  Confrontation  Clause  bars  .  .  .  the  admission  of  an  absent  declarant’s  out‐of‐court
statement for some legitimate evidentiary purpose other than to prove its truth.”  And “though
the prosecutor made reference to this episode in her closing argument, she did not discuss the
contents of Mercado’s statement but rather argued the point consistent with the purpose for
which  the  Mercado  evidence  had  been  offered—to  show  the  circumstances  under  which
Klimawicze had confessed, to refute her claim of undue pressure.”  The district court concluded
that the state‐court decision was not an unreasonable application of federal law but issued a
certificate of appealability as well.  See 28 U.S.C. § 2253(c).

                                                Analysis

    Klimawicze’s appeal rests on the mistaken premise that the Confrontation Clause bars all
testimonial statements—even those that are not offered to establish the truth of the matter
asserted.    Crawford  v.  Washington,  541  U.S.  36,  59  n.9  (2004),  says  otherwise,  as  do  various
opinions from this and other circuit courts.

    In order to prevail Klimawicze must demonstrate that the state court proceedings “resulted
in  a  decision  that  was  contrary  to,  or  involved  an  unreasonable  application  of,  clearly
established Federal law, as determined by the Supreme Court.”  28 U.S.C. § 2254(d)(1).  A state
court’s decision is contrary to clearly established federal law if the court reached a conclusion
opposite to that reached by the Supreme Court on a question of law or confronted materially
indistinguishable facts en route to a decision at odds with Supreme Court precedent.  Burgess
v. Watters, 467 F.3d 676, 681 (7th Cir. 2006).  And a state court’s decision is an unreasonable
application of clearly established federal law if the court correctly identified the governing legal
rule but applied it unreasonably to the facts of a particular case.  Id.  An incorrect application
of clearly established federal law is not enough, though; the application must be objectively
unreasonable,  “lying  well  outside  the  boundaries  of  permissible  differences  of  opinion.”
Hardaway v. Young, 302 F.3d 757, 762 (7th Cir. 2002).  We review the district court’s denial of
habeas corpus relief de novo; and whether the state court’s decision was contrary to or involved
an unreasonable application of clearly established federal law is a mixed question of law and
fact that we “also review de novo but with a grant of deference to any reasonable state court
decision.”  Jackson v. Frank, 348 F.3d 658, 662 (7th Cir. 2003).

    The Sixth Amendment provides that in “all criminal prosecutions, the accused shall enjoy
the right . . . to be confronted with the witnesses against him.”  U.S. CONST. AMEND. VI.  In 2004
No. 08‐2208                                                                                     Page 5


the Supreme Court held, in Crawford, that the right to confrontation prohibits “admission of
testimonial statements of a witness who did not appear at trial unless he was unavailable to
testify, and the defendant . . . had a prior opportunity for cross‐examination.”  541 U.S. at 53‐54.
Crawford stopped short of defining “testimonial statements,” but the opinion suggests a few
examples, among them “‘statements that were made under circumstances which would lead
an objective witness reasonably to believe that the statement would be available for use at a
later trial.’”  Id. at 52.  Indeed, the court wrote, “[s]tatements taken by police officers in the
course of interrogations are also testimonial under even a narrow standard.”  Id.  Yet Crawford
permits courts to admit testimonial statements under certain circumstances.  In an often‐cited
footnote the Court explained that the Confrontation Clause “does not bar the use of testimonial
statements for purposes other than establishing the truth of the matter asserted.”  Id. at 59 n.9.

    The Illinois appellate court decided Klimawicze’s direct appeal five months after Crawford
issued,  and  since  then  the  Supreme  Court  and  the  circuit  courts  have  refined  Crawford
considerably.  The parties seem to think that these later developments affect Klimawicze’s
petition,  but  they  are  mistaken.    This  case  turns  on  whether  the  state  court  unreasonably
applied Crawford; everything else is just dross.  See Murillo v. Frank, 402 F.3d 786, 788‐89 (7th
Cir. 2005).  Nevertheless, the cases that follow Crawford shed some light on the Supreme Court’s
decision—and further reinforce the conclusion that the state‐court decision was not objectively
unreasonable.

    Chief among the later cases is Davis v. Washington, 547 U.S. 813 (2006), which explains when
a statement is testimonial in the interrogation setting:  

    Statements are nontestimonial when made in the course of police interrogation under
    circumstances objectively indicating that the primary purpose of the interrogation is to
    enable police assistance to meet an ongoing emergency.  They are testimonial when the
    circumstances objectively indicate that there is no such ongoing emergency, and that the
    primary purpose of the interrogation is to establish or prove past events potentially
    relevant to later criminal prosecution.

Id. at 822.  

    The circuit courts, meanwhile, have clung to Crawford’s footnote, with the understanding
that “when statements are merely offered to show context, they are not being offered for the
truth of the matter asserted, and therefore, Crawford does not require confrontation.”  United
States v. Nettles, 476 F.3d 508, 517 (7th Cir. 2007); see also United States v. McGee, 529 F.3d 691, 697
(6th Cir. 2008); United States v. James, 487 F.3d 518, 525 (7th Cir. 2007) (“When out‐of‐court
statements are not offered to prove the truth of the matter asserted, the Confrontation Clause
is satisfied if the defendant had the opportunity to cross‐examine the person repeating the
No. 08‐2208                                                                                            Page 6


out‐of‐court statement.”); United States v. Pryor, 483 F.3d 309, 312 (5th Cir. 2007); United States
v. Bobb, 471 F.3d 491, 499 (3d Cir. 2006); United States v. Tolliver, 454 F.3d 660, 666 (7th Cir. 2006);
United  States  v.  Logan,  419  F.3d  172,  177‐79  (2d  Cir.  2005).    Still,  those  cases  urge  vigilance
because “there is a concern that the government may, in future cases, seek to admit based on
‘context’ statements that are, in fact, being offered for their truth.”  Nettles, 476 F.3d at 517.

     Klimawicze insists that Mercado’s statement—“I told them the truth”—is testimonial under
Davis.  That much may be accurate.  Mercado spoke in the midst of a police interrogation, there
was no ongoing emergency (the suspects were already in custody), and the whole point of the
interrogation was to determine who killed Klimawicze’s mother.  See Davis, 547 U.S. at 822.  But
Davis (2006) is irrelevant; in 2004 the Illinois court had only Crawford to work with.  Of course,
Mercado’s statement may be testimonial under Crawford as well.  541 U.S. at 52 (“Statements
taken by police officers in the course of interrogations are also testimonial under even a narrow
standard.”).  Then again, perhaps not: Mercado uttered his statement to Klimawicze, not to
police officers.  And, strictly speaking, it concerned only what transpired in the police station,
not the underlying criminal acts.  Ultimately, though, whether the statement is testimonial does
not matter in this case.  A testimonial statement does not alone amount to a Sixth Amendment
violation: Crawford requires testimonial hearsay.

   Klimawicze must also consider whether the statement was admitted for  a  non‐hearsay
purpose, and here she stumbles.  She insists that the “crafting of a non‐hearsay purpose was
sheer artifice designed to skirt” her right to confront Mercado.  She writes:

    The  “truth”  of  the  boyfriend’s  statement  was  imperative  to  the  prosecution—when
    offering  the  statement  to  show  “why”  the  petitioner  had  “truthfully”
    confessed—because had the boyfriend been falsely implicating the petitioner, or not
    been implicating her at all, then the petitioner either would not have confessed or her
    confession  would  have  been  vulnerable  to  a  jury’s  suspicion  that  the  petitioner’s
    confession  was  untrue.    By  the  State’s  own  logic,  and  argument  to  the  jury,  the
    boyfriend’s true police statement was probative of the alleged truth of the petitioner’s
    confession.    By  the  State’s  own  logic,  had  the  codefendant’s  statement  not  been
    true—and  had  the  codefendant’s  statement  not  devastatingly  implicated  the
    petitioner—then the codefendant’s statement would have been irrelevant to the State’s
    purpose.

Klimawicze has it backwards, though.  Whether Mercado actually told the detectives the “true”
story is besides the point.  All that matters is that Klimawicze believed Mercado had truthfully
confessed.    Nor  did  the  jury  hear  any  testimony  concerning  the  substance  of  Mercado’s
confession.
No. 08‐2208                                                                                    Page 7


    Klimawicze’s concern is that Mercado’s out‐of‐court statement might have led some jurors
to infer her guilt (i.e. that Mercado confessed truthfully that the two of them committed the
crimes together).  But testimonial statements offered for a non‐hearsay purpose do not violate
the Confrontation Clause—even if they tend to cast doubt on a defendant’s innocence.  See
Logan,  419  F.3d  at  178  (“As  in  Street,  the  mere  fact  that  the  content  of  Gordonʹs  and
Gabbrielliniʹs  statements  cast  doubt  on  Loganʹs  innocence  does  not  bring  those  statements
within the ambit of Sixth Amendment protection under Crawford.”); see also James, 487 F.3d at
522,  525  (holding  no  violation  of  Confrontation  Clause  where  FBI  agent  testified  that  paid
informant told agent about past drug transactions with defendant and court instructed jury that
the testimony “could be considered only to evaluate [informant’s credibility] and to provide
context for the Government relationship” with informant); United States v. Jiménez, 419 F.3d 34,
44 (1st Cir. 2005).  That, too, is post‐Crawford gloss, but it is helpful when considering whether
the state court’s decision was objectively unreasonable.  After all, a state‐court decision cannot
be an unreasonable application of clearly established federal law if later federal courts have
arrived at the same conclusion under similar circumstances.  See Burgess, 467 F.3d at 687; Easley
v. Frey, 433 F.3d 969, 974 (7th Cir. 2006); Jackson v. Frank, 348 F.3d 658, 665 (7th Cir. 2003).  Logan
was  decided  in  2005,  using  Crawford  to  guide  its  analysis.    And  that  is  enough  to  doom
Klimawicze’s § 2254 petition, even if we might disagree with the Second Circuit in the future.
See Burgess, 467 F.3d at 681‐82 (“In this case, as in all cases that come to us under AEDPA, we
emphasize that we are expressing no opinion about the correctness of the state courtʹs ruling
as a matter of first principles.  Should a case in this area reach us through a different procedural
avenue  without  the  AEDPA  constraints  on  review,  we  would  be  free  to  evaluate  it  for
ourselves.”).

   Klimawicze’s remaining arguments, although considered, do not warrant discussion.
                                                                           AFFIRMED.